Exhibit 99.4 Chapter D (Additional Information about the Company) Periodic Report for 2011 1. Regulation 10A: Summary of the Company's consolidated statements of income for each of the quarters in the year ended December 31, 2011 (in NIS millions). The quarterly statements were drafted in compliance with the International Financial Reporting Standards (IFRS) Q1 2011 Q2 2011 Q3 2011 Q4 2011 Revenue Costs and expenses Operating profit Financing expenses - net 20 62 86 42 Earnings before Group’s equity in affiliates Share in losses of affiliates 65 72 66 13 Profit before income tax Income tax Profit for the period Other comprehensive income (loss), net for the period of tax - (1 ) 3 33 35 13 Total comprehensive income for the period Attributable to: Shareholders of the Company Non-controlling interests (1
